Citation Nr: 9934759	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Evaluation of bilateral hearing loss, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1956 to 
September 1976.  

In July 1998, the Board of Veterans' Appeals (Board) denied 
applications to reopen claims of entitlement to service 
connection for hypertension, a left knee disability, and a 
low back disability.  The Board also denied a claim of 
entitlement to service connection for cervical disc disease; 
service connection for hearing loss in the right ear was 
granted.  The Board remanded for further evidentiary 
development the issues of entitlement to service connection 
for diabetes mellitus and entitlement to a compensable 
disability evaluation for hearing loss.  

By a September 1998 rating action, the regional office (RO) 
effectuated the Board's grant of service connection for 
hearing loss in the veteran's right ear.  The RO explained 
that the allowance of service connection for hearing loss in 
the right ear made the veteran's service-connected hearing 
impairment a bilateral disorder.  Consequently, the RO 
discontinued the noncompensable evaluation for the 
service-connected hearing loss in the veteran's left ear and 
assigned a noncompensable disability evaluation for bilateral 
hearing loss, effective from March 10, 1994.  A 10 percent 
evaluation based upon multiple noncompensable 
service-connected disabilities was assigned, effective from 
March 10, 1994.  

Following compliance with the July 1998 remand instructions, 
the RO, by a February 1999 rating action, assigned an 
increased disability evaluation of 30 percent for the 
veteran's bilateral hearing loss, effective from March 10, 
1994, and continued the denial of service connection for 
diabetes mellitus.  In July 1999, the RO returned the 
veteran's case to the Board.  

Although a higher rating was assigned for hearing loss in 
February 1999, the veteran has not withdrawn his claim for an 
increased rating.  Consequently, this issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
(Consideration of this rating issue is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran's diabetes mellitus did not begin in service and 
is not otherwise attributable to his active military duty.  


CONCLUSION OF LAW

Diabetes mellitus is not the result of disease or injury 
incurred in or aggravated by the veteran's active military 
service, it may not be presumed to have been incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for diabetes mellitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  In this regard, the 
Board notes a February 1994 statement in which a private 
physician expressed his opinion that "[i]t is quite possible 
that . . . [the veteran] had a[n] undiagnosed clinical 
illness, i.e., Diabetes Mellitus, which during his active 
military career was undetected."  A reasonable inference 
from a reading of this letter is that this physician felt 
that the veteran's diabetes mellitus was attributable to his 
active duty.  The Board concludes, therefore, that the 
veteran's claim of service connection for diabetes mellitus 
is well grounded.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Furthermore, where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

At a personal hearing conducted before a hearing officer at 
the RO in May 1994, the veteran testified that he had 
experienced ongoing symptoms of diabetes, including frequent 
urination, dizziness, and blurred vision, since before his 
retirement from active military duty.  1994 hearing 
transcript (1994 T.) at 3-4, 6.  According to the veteran's 
testimony, he was given medication for his urinary problems 
in 1976 prior to his retirement from service.  1994 T. at 4.  
The veteran also testified that he had recently seen an entry 
in his service medical records which indicated that he might 
have had diabetes.  1994 T. at 4.  

According to the available service medical records, in April 
1956, October 1956, and September 1957, the veteran was 
treated for acute urethritis due to gonococcus.  In January 
1966, the veteran sought treatment for complaints of dysuria.  
Thereafter, in September 1972, he complained of frequent 
urination and nocturia.  Mild prostatitis was assessed.  In 
April 1973, the veteran complained of a urination problem.  
In September 1973, he again described frequent urination.  

At an annual examination conducted in August 1974, the 
veteran reported that he had previously experienced, or 
experienced at that time, frequent or painful urination.  In 
December 1974, the veteran sought treatment for urinary 
frequency and nocturia of several years duration.  He denied 
any urinary dysuria or urgency.  Urinary frequency of "? 
cause" was assessed.  Due to these complaints of recurrent 
urinary frequency, the veteran underwent an intravenous 
pyelogram in January 1975, which was negative.  In July 1975, 
the veteran reported that he had experienced low back pain 
for two years, that he had a history of polyuria and urinary 
tract problems, and that he also had experienced frequency 
and nocturia.  Physical examination demonstrated that the 
veteran's prostate was normal.  Low back pain was assessed.  
A record simply dated "28 Oct" indicates that the veteran 
was treated for an exacerbation of chronic prostatitis with 
frequent urination.  

At the separation examination, which was conducted in May 
1976, the veteran reported that he had previously 
experienced, or was experiencing at that time, frequent or 
painful urination.  The separation examination demonstrated 
that the veteran's endocrine system was normal.  Although the 
examiner conducting this evaluation concluded that the 
veteran's genitourinary system was normal, the examiner also 
noted that the veteran had a history of chronic urethritis.  

The veteran was discharged from active military duty in 
September 1976.  At a VA examination conducted two months 
later, he denied having a history of diabetes.  The veteran's 
main complaints were frequent diarrhea and frequent 
urination.  Pyuria, cause undetermined, was diagnosed.  
Thereafter, at a March 1977 outpatient treatment session, the 
veteran reported having frequency for the previous seven to 
eight years.  At an August 1978 VA orthopedic examination, 
the veteran's main complaints were genitourinary problems, 
including urethritis with pyuria and a neurogenic bladder.  
He was referred for VA urology examination, at which time he 
reported having prostatitis since 1972 and experiencing 
urinary frequency and urgency since that time.  According to 
the report of the VA genitourinary evaluation, an intravenous 
pyelogram showed a normal upper urinary tract and bladder, 
and a cysto-metrogram was negative.  The examiner noted that 
the veteran's bladder capacity had decreased.  

According to a December 1981 outpatient treatment record, the 
veteran was instructed to continue to take a particular type 
of medication for his urinary frequency.  At a January 1985 
examination, the veteran again described urinary frequency.  
September and October 1987 private medical reports reflect 
complaints of a worsening of urgency and frequency and of 
voiding small volumes as well as findings (on various tests) 
of voiding dysfunction and subacute cystitis.  A December 
1988 outpatient treatment record indicates that the veteran 
was without any symptoms of hypoglycemia and that he was not 
taking diabetes mellitus medication.  

At a November 1990 outpatient treatment session for stable 
hypertension, the veteran again described frequent urination. 
He sought treatment for two consecutive months between August 
and September 1992 for complaints of frequent urination for 
the previous several years.  Prostatitis was diagnosed.  

In September 1993, the veteran was admitted to a private 
hospital with complaints of weakness, blurred vision, 
malaise, polyuria, and polydipsia and with a past medical 
history of prostatitis.  The examining physician provided 
diagnoses of new diabetes mellitus with severe malaise as 
well as neuropathy secondary to the diabetes mellitus and 
explained that the plan included the veteran's admission for 
appropriate therapy.  

Subsequently, at a VA hypertension examination completed in 
January 1994, the veteran claimed that he was found in 1974 
to have diabetes; that, at that time, he had a "blood sugar 
of 600."   He indicated that he was hospitalized and treated 
for diabetes, and that he currently takes "pills" for his 
diabetes.  The examiner diagnosed, in pertinent part, 
diabetes mellitus.  At a VA spine examination conducted two 
days later, the veteran reported that he had been recently 
hospitalized for diabetes.  

In a February 1994 letter, a private physician explained that 
the veteran was receiving treatment for diabetes, 
hypertension, and chronic urinary frequency and urgency.  
Additionally, the physician expressed his opinion that "[i]t 
is quite possible that . . . [the veteran] had a[n] 
undiagnosed clinical illness, i.e., Diabetes Mellitus, which 
during his active military career was undetected."  

A private medical report dated in June 1996 indicates that 
the veteran was taking medication for insulin-dependent 
diabetes mellitus.  According to an August 1997 private 
medical report, the veteran reported having a history of 
moderately severe prostatism as well as recent urinary flow 
rate with an inadequate volume and a significant obstructive 
pattern.  He also explained that his past medical history was 
significant for adult-onset diabetes mellitus. 

Subsequent private medical records dated from August 1997 to 
August 1998 reflect the veteran's ongoing treatment for his 
diabetes and prostate problems.  In November 1998, the 
veteran underwent a VA diabetes mellitus examination at which 
time the examiner noted that he had reviewed the veteran's 
claims folder.  It was noted that the veteran was diagnosed 
as having diabetes six years prior to the evaluation, and 
that peripheral neuropathy was also associated with the 
diabetes.  According to the report of the examination, the 
veteran's diabetes was "apparently unrecognized for some 
time," and he has "apparently had difficulties with 
frequent urination while in the military prior to discharge 
in the mid-70s."  Additionally, the examiner noted that his 
review of the veteran's claims folder revealed several visits 
to physicians for complaints of polyuria, nocturia, 
frequency, and hesitation.  However, the examiner also 
explained that, when the veteran was previously checked for 
diabetes with urinalysis and blood serum sugar levels and 
with diagnostic procedures such as kidney, ureter, and 
bladder tests, as well as intravenous pyelograms, the data 
did not indicate any evidence of diabetes.  The examiner 
diagnosed diabetes mellitus, type II, with peripheral 
neuropathy.  Additionally, the examiner expressed his opinion 
that the veteran did not have any objective clinical evidence 
of diabetes mellitus while in the military in the 1970s prior 
to his discharge.  According to the examiner, although the 
veteran did exhibit symptoms of diabetes mellitus, including 
nocturia, frequency, polyuria, and polydipsia, "[i]n all 
likelihood, this likely represented genitourinary problems."  

Based on the evidence described above, the Board finds that 
the veteran's diabetes mellitus was not incurred in or 
aggravated by his active military duty and may not be 
presumed to have been so incurred.  The service medical 
records confirm the veteran's complaints of urinary frequency 
essentially between 1972 and 1975.  Importantly, however, an 
entry in the service medical records appears to associate the 
veteran's urinary frequency complaints with chronic 
prostatitis.  Furthermore, although the May 1976 separation 
examination reflected the veteran's continued complaints of 
frequent or painful urination, this evaluation also 
demonstrated that the veteran's endocrine system was normal 
and that he had a history of chronic urethritis.  

According to the post-service medical records, in December 
1988, the veteran was specifically found not to have been 
taking diabetes mellitus medication.  Furthermore, when the 
veteran sought treatment for complaints of frequent urination 
as late as August and September 1992, prostatitis was 
diagnosed.  In fact, the post-service medical records do not 
reflect a diagnosis of diabetes mellitus until September 1993 
(when new diabetes mellitus with severe malaise and 
neuropathy secondary to the diabetes mellitus were 
diagnosed), which was approximately 17 years after the 
veteran's discharge from active military duty.  

The Board acknowledges the veteran's repeated assertions that 
the urinary frequency problems that he experienced during his 
active military duty were symptoms of his diabetes mellitus 
which was subsequently diagnosed.  In this regard, the Board 
also acknowledges the February 1994 letter in which a private 
physician expressed his opinion that "[i]t is quite possible 
that . . . [the veteran] had a undiagnosed clinical illness, 
i.e., Diabetes Mellitus, which during his active military 
career was undetected."  Although the examiner who conducted 
the recent VA diabetes mellitus examination in November 1998 
explained that the veteran was diagnosed as having diabetes 
six years prior to the evaluation, the examiner also stated 
that the veteran's diabetes was "apparently unrecognized for 
some time."  Significantly, however, after a thorough review 
of the veteran's claims folder (including his medical 
records), the VA examiner explained that, despite several 
visits to physicians for complaints of polyuria, nocturia, 
frequency, and hesitation, specific tests for diabetes did 
not indicate any evidence of such a disorder until many years 
after his discharge from service.  Furthermore, following an 
examination of the veteran, the examiner expressed his 
opinion that the veteran did not have any objective clinical 
evidence of diabetes mellitus while in the military in the 
1970s prior to his discharge.  According to the examiner, 
although the veteran exhibited symptoms of diabetes mellitus, 
such as nocturia, frequency, polyuria, and polydipsia, "[i]n 
all likelihood, this likely represented genitourinary 
problems."  

The physician who stated in February 1994 that "[i]t is 
quite possible" that the veteran's diabetes mellitus went 
undetected during his active service did not explain that he 
had access to, or reviewed, the veteran's claims folder.  The 
examiner who conducted the November 1998 VA diabetes mellitus 
examination and who expressed an opinion that the veteran 
showed no objective clinical evidence of diabetes mellitus 
during his service and that the symptomatology that he did 
exhibit (e.g., nocturia, frequency, polyuria, and polydipsia) 
"[i]n all likelihood . . . represented genitourinary 
problems" specifically stated in the examination report that 
he had reviewed the veteran's claims folder.  Because the VA 
examiner clearly reviewed the evidence of record and the 
private physician has not so indicated, and because the VA 
examiner's opinion appears consistent with the evidence of 
record, especially the lack of objective findings until years 
after service, the Board places more weight, and 
significance, on the November 1998 VA examiner's opinion.  

For the reasons set out above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

As already noted, the RO has assigned a 30 percent disability 
evaluation for the veteran's service-connected bilateral 
hearing loss, effective from March 10, 1994.  In a letter 
dated in March 1999, the RO notified the veteran and his 
representative of the decision.  Also in March 1999, the RO 
furnished the veteran and his representative with a 
supplemental statement of the case which addressed only the 
issue of entitlement to service connection for diabetes 
mellitus.  

Significantly, however, the veteran has not expressly limited 
his appeal with respect to his service connected hearing 
impairment.  AB, supra.  Furthermore, at no time following 
notification of the grant of the 30 percent disability rating 
for the service-connected bilateral hearing loss has the 
veteran expressed satisfaction with this allowance.  
Consequently, the issue regarding the evaluation of the 
veteran's bilateral hearing loss, which is currently 
evaluated as 30 percent disabling, remains in appellate 
status.  Id.  

Notification of the criteria governing the hearing loss 
rating claim is especially important in this case because the 
applicable criteria changed in June 1999.  See 64 FR 25206 
(May 11, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87 (1998); 
38 C.F.R. §§ 4.85, 4.86 (1999).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) (where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise, and the Secretary did so).  On remand, 
therefore, the RO should consider the veteran's rating claim 
for his service-connected bilateral hearing loss under both 
the old and new rating criteria and apply the version most 
favorable to him.  The veteran should also be notified of 
each set of criteria, especially the changes in the 
regulation such as 38 C.F.R. § 4.86 (1999), in a supplemental 
statement of the case.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment for his 
service-connected bilateral hearing loss 
in recent years.  The RO should assist 
the veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Any additional development deemed 
necessary with regard to the rating claim 
for the veteran's service-connected 
bilateral hearing loss should be 
completed.  

3.  Thereafter, the RO should 
re-adjudicate the rating claim for the 
veteran's service-connected bilateral 
hearing loss.  In adjudicating this 
rating claim, the RO must consider all 
the evidence of record, all potentially 
applicable rating criteria (including the 
hearing impairment rating criteria in 
effect prior to, and since, June 1999 and 
apply those most favorable to the 
veteran).  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes a recitation of all pertinent 
laws, regulations, and diagnostic rating 
codes applicable to the rating claim for 
the veteran's service-connected bilateral 
hearing loss (including the old and new 
rating criteria).  38 C.F.R. §§ 4.85, 
4.86, 4.86a, 4.87 (1998); 38 C.F.R. 
§§ 4.85, 4.86 (1999).  The veteran and 
his representative should be given the 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

